HAIRE, Chief Judge,
specially concurring:
Judge Brooks correctly resolves the issues presented, and I fully concur in his discussion of the issues and disposition of this appeal. The purpose of my written concurrence is to address the concerns raised in Judge Fidel’s dissent.
First, the core philosophy of the dissent appears to be that this court should, at the expense of ignoring the express provisions of Arizona’s statutes governing testamentary dispositions, give effect to a document which clearly does not comply with the requirements of those statutes.
Judge Fidel justifies the result he reaches by overemphasizing A.R.S. § 14-1102(B)(2), which states that an underlying purpose of the provisions of Title 14 of our code is to discover and make effective the intent of a decedent in the distribution of his property. He would apparently allow this general principle of statutory construction to totally defeat and overrule the fundamental premise of our statutory scheme governing testamentary dispositions. That fundamental premise is that testamentary dispositions can be made only by complying with the wills provisions of Art. 5, Ch. 2, Title 14, and that upon a failure of compliance, the decedent’s estate passes to his heirs under the laws of intes- ' tacy. See generally, A.R.S. §§ 14-2501 to -2513; 14-2101 to -2112.
The dissent admits that if the handwritten provisions of the will involved in this appeal were written on a blank sheet of paper, the will would not be valid. This admission recognizes that all of its material provisions are not in the handwriting of the testator. Therefore, I do not read Judge Fidel’s dissent as urging that the facts of this case represent compliance with the requirements of Arizona’s holographic wills statute as written by the legislature. He does not urge that “the material provisions [of the purported will] are in the handwriting of the testator.” Rather, contrary to the requirements of the statute, he would look beyond the handwritten portions of the will and allow the printed portions to establish what are clearly material provisions — the donative and testamentary intent of the decedent. He would justify this result as an application of the “self-correcting capacity” of the judicial process. He would “correct” Arizona’s judicial process by ignoring the statute and considering material provisions not in the handwriting of the testator. In this connection, the dissent assumes that the “surplusage theory” expressed in some earlier Arizona decisions predating the adoption of our present holographic wills statute contributes to the majority’s disposition of this appeal. This conception is clearly erroneous.
Examples of earlier Arizona decisions applying the surplusage theory are Estate of *329Morrison, 55 Ariz. 504, 103 P.2d 669 (1940) (construing § 3637, Revised Code 1928, which required that a will be “wholly” written by testator), and In re Estate of Schuh, 17 Ariz.App. 172, 496 P.2d 598 (1972) (construing former A.R.S. § 14-123, which required that the will be “entirely written and signed by the hand of the testator.") These and other early Arizona decisions voiced the concept that the statutory words “wholly” or “entirely” were satisfied when the material provisions of the will were “wholly” or “entirely” in the handwriting of the testator, and that other written or printed material could accordingly be disregarded as surplusage. This concept became known as the “surplusage theory”— that in order to preserve the validity of a holographic will which in the testator’s handwriting sets forth all the provisions material to a valid will, the court would ignore other provisions not in the handwriting of the testator.
In Arizona, the surplusage theory is dead, since it is no longer pertinent to our present holographic wills statute, which does not contain words such as “wholly” or “entirely”. In its present form A.R.S. § 14-2503 merely requires that the signature and the “material provisions” of the will be in the handwriting of the testator. Consequently, a “surplusage” theory is no longer necessary. This is made clear by the official comment to the Uniform Probate Code, § 2-503 (identical to A.R.S. § 14-2503):
“By requiring only the ‘material provisions’ to be in the testator’s handwriting (rather than requiring, as some existing statutes do, that the will be ‘entirely’ in the testator’s handwriting) a holograph may be valid even though immaterial parts such as date or introductory wording [may] be printed or stamped. A valid holograph might even be executed on some printed will forms if the printed portion could be eliminated and the handwritten portion could evidence the testator’s will.”
Contrary to statements made in the dissent, this court’s decision in In re Estate of Johnson, 129 Ariz. 307, 630 P.2d 1039 (App.1981) does not represent a continued application of the surplusage theory as adopted by earlier decisions construing previous versions of Arizona’s holographic wills statutes. In Johnson, there was no contention that the surplusage must be eliminated in order to preserve the validity of an otherwise valid holographic will. The dissent does not actually advocate that this court overrule the already dead surplusage theory. That theory was merely a negative rule which precluded the negation of the testator’s intent when that intent was clearly expressed in the handwritten portions of the will. Rather, the dissent would advocate the adoption of a new rule which could aptly be characterized as an “augmentation” theory, so as to allow the positive use of provisions not in the testator’s handwriting to establish the material provisions of the will, a result clearly contrary to the express provisions of the statute. Not surprisingly, the dissent cites no authority which would support such a blatant dismissal of the controlling statutory provisions.
In summary, satisfying the dissent’s all-consuming emphasis on effectuating the intent of the testator would require the court to disregard the clear requirements of our statutes governing testamentary dispositions insofar as they concern holographic wills. In this connection, it must be recognized that the enforcement of many Arizona statutes involving the disposition of property can lead to results completely contrary to the intent of the party making a disposition of his property. Thus, the refusal of the courts to enforce an inadequately or improperly witnessed nonholographic will can result in the complete frustration of, or in the words of the dissent, “wreak violence” on the testator’s intent. However, the intent of the testator cannot suffice to overrule the formal requirements of the statutes. As our supreme court stated in Tyrrell, supra:
“If the statute requires the testator to sign the instrument and he omits to sign it, though he intended to do so, such omission may not be cured by his intention. The omission is fatal to the validity of the will. The omission of any of the *330requirements of the statute will not be overlooked on the ground that it is beyond question that the paper was executed by the decedent as his will ... and there is no question of his testamentary purpose____” 17 Ariz. at 422, 153 P. at 768.
Similar examples can be hypothesized concerning a failure to comply with statutory requirements governing the disposition or the transfer of real property for security purposes. See, e.g., A.R.S. §§ 33-401; 33-701.
The dissent voices its position as a “contextual incorporation approach” purportedly so as to reach the probate statutes’ “end in view.” The “end in view” in Arizona’s holographic wills statute is clearly stated. In unambiguous language, and when taken in context with all statutes in our probate code, A.R.S. § 14-2503 validates a holographic will as an exception to the normal requirements for formally executed wills, only when “the signature and the material provisions are in the handwriting of the testator.” What the dissent actually advocates is the application of a common law approach so as to ameliorate or change the law to avoid a statutory result conceived by the dissent as unjust.
The fallacy of this contextual or augmentation approach lies in its failure to fully recognize that the principles governing testamentary disposition are not derived from the common law. As was recognized early in Arizona case law:
“In the law governing wills it is elementary that the right to make a testamentary disposition of one’s property is purely of statutory creation, and is available only on compliance with the requirements of the statute____ The omission of any of the requirements of the statute will not be overlooked on the ground that it is beyond question that the paper was executed by the decedent as his will____ ‘The courts must consider that the legislature, ... has thought it best, and has therefore determined, to run the risk of frustrating the intentions sometimes, in preference to the risk of giving effect to or facilitating the formation of spurious wills....’”
In re Estate of Tyrrell, 17 Ariz. 418, 422-23, 153 P. 767, 768 (1915).
As Judge Contreras properly recognized in his concurring opinion in Johnson, supra, and as stated by the Arizona Supreme Court in Tyrrell, supra, the right to make a testamentary disposition is a purely statutory right which is available only upon compliance with the statutes. Accordingly, any changes in the requirements imposed by those statutes must be left to the legislature.